DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 16-17, 22, 25-28, 30-33, and 35 in the reply filed on 04 August 2022 is acknowledged.  The traversal is on the ground(s) that the identified species are not independent or distinct.  This is not found persuasive because the species as identified have a patentable difference as claimed and there would be a serious burden on the examiner if restriction is not required. A serious burden can be established because a different field of search is required to search for each of the species. It is noted that non-elected claims 18-21, 23-24, 29, and 34 will be subject to rejoinder should a generic claim be found allowable.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 reads “…a crossover aperture defined from the plenum to a cavity defined by a plenum preform…” As seen in Figure 5, the crossover aperture can extend from the plenum to the cavity however it is unclear if the portion beyond the ply 96 is still considered the crossover aperture because the claim requires the plenum preform to define the crossover aperture. For further examination purposes, it will be interpreted that the claim reads “the cooling passage comprises a crossover aperture defined from the plenum to a cavity and extending through a plenum preform, wherein the cooling passage further comprises…”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison et al. (US 2005/0238491 A1) hereinafter Morrison.
Regarding claim 35, Morrison teaches a method for forming an airfoil for a gas turbine engine (Title; [0001]), the method comprising:
laying up a ceramic matrix composite material (34) to form an airfoil preform assembly comprising
	preparing a plurality of airfoil plies (36, 38) (Fig 3; [0013]), 
	forming a plenum preform (36) defining a plenum (Fig 3),
	forming a filler pack preform (44) (Fig 3; [0013]), and
	preparing one or more filler packs ([0013]); and
processing the airfoil preform assembly to produce the airfoil (30) ([0013]-[0014]),
wherein the airfoil (30) comprises opposite pressure and suction sides (33, 35) extending radially along a span and opposite leading and trailing (31) edges extending radially along the span, the pressure and suction sides extending axially between the leading and trailing edges (Examiner appreciates that a leading edge is not depicted in the figures but it is presumed that a known structure for an airfoil in a gas turbine engine comprises a leading edge) (Fig 3), and
wherein a cooling passage is defined within the airfoil ([0019]), the cooling passage defined from the plenum to the trailing edge of the airfoil (Fig 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzola et al. (7,887,300 B2) hereinafter Mazzola which is cited in the IDS submitted 02 December 2019 in view of Morrison.
Regarding claim 16, Mazzola teaches a method for forming an airfoil for a gas turbine engine (Title; Abstract), the method comprising:
	using a ceramic matrix composite material (12) to form an airfoil preform assembly (12, 18), the airfoil preform assembly including
		opposite pressure and suction sides extending radially along a span (Fig 1; Col 1, Ln 67 – Col 2, Ln 5),
		opposite leading (14) and trailing (20) edges extending radially along the span, the pressure and suction sides extending axially between the leading and trailing edges (Fig 1), and
a plenum (32) defined within the airfoil preform assembly (Fig 2; Col 2, Ln 59-62); and 
wherein a cooling passage (28, 34, 36) is defined within the airfoil, the cooling passage defined from the plenum to the trailing edge of the airfoil.
Mazzola does not explicitly teach a step of laying up a ceramic matrix composite material and processing the airfoil preform assembly to produce the airfoil. 
Morrison teaches a method for forming an airfoil for a gas turbine engine ([0001]) and further teaches laying up ceramic matrix composite material (34) to form an airfoil preform (Fig 2; [00013]) and processing the airfoil preform assembly to produce the airfoil (30) ([Fig 2; [0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the airfoil of Mazzola such that the ceramic matrix composite material is laid up and processed as taught by Morrison to yield the predictable result of an airfoil with higher temperature capability than metal and a high strength to weight ratio (see Morrison, [0003]). See MPEP 2143(A) for the prima facie case of obviousness of combining prior art elements according to known methods to yield predictable results.
Regarding claim 17, Mazzola further teaches (examiner notes the 112b interpretation is taken as discussed above) the cooling passage (28, 34, 36) comprises a crossover aperture (28) defined from the plenum (32) to a cavity (34) and extending through a plenum preform (12), wherein the cooling passage further comprises an ejection aperture (36) defined within a filler pack preform (18) from the trailing edge (20) to the cavity (34) (Fig 2; Col 2, Ln 59-66). 
Regarding claim 22, Mazzola teaches limitations of claim 16 as discussed above but does not explicitly teach steps of laying up the ceramic matrix composite.
Morrison teaches laying up the ceramic matrix composite material (34) to form an airfoil preform assembly includes laying up a fugitive material insert within layers of the ceramic matrix composite material (34) to define a void in the airfoil (Fig 3; [0014], [0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Mazzola such that the ceramic matrix composite material is laid up and fugitive material insert is within layers of the ceramic matrix composite material in the airfoil as taught by Morrison to yield the predictable result of forming an aperture. See MPEP 2143(A) for the prima facie case of obviousness of combining prior art elements according to known methods to yield predictable results. 
Regarding claim 25, Mazzola teaches using ceramic matrix composite material to form the airfoil preform assembly as discussed in claim 16 above and further teaches forming the airfoil preform assembly comprising forming a plenum preform (12) and a filler pack preform (18) but does not explicitly teach laying up the plenum preform and the filler pack preform with a plurality of airfoil plies.
Morrison teaches laying up the ceramic matrix composite material (34) to form the airfoil preform assembly comprises forming a plenum preform (36) and a filler pack preform (40) and laying up the plenum preform (36) and the filler pack preform (40) with a plurality of airfoil plies (Fig 3; [0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Mazzola to form a plenum preform and a filler pack preform and laying up the plenum preform and the filler pack preform with a plurality of airfoil plies as taught by Morrison in order to provide support for the airfoil shape and result in an essentially solid trailing edge portion of the airfoil (see Morrison, [0013]).
Claims 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzola in view of Morrison as applied to claim 25 above, and further in view of Carper et al. (US 2007/0072007 A1) hereinafter Carper.
Regarding claim 26, Mazzola teaches limitations of claim 25 as discussed above but does not explicitly disclose forming the plenum preform comprises laying up a plurality of plenum plies to define the plenum preform, compacting the plenum preform, and processing the plenum preform in an autoclave. 
Morrison teaches forming the plenum preform comprises laying up a plurality of plenum plies to define the plenum preform (36), compacting the plenum preform (36), and processing the plenum preform ([0013]-[0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Mazzola such that forming the plenum preform comprises laying up a plurality of plenum plies to define the plenum preform, compacting the plenum preform, and processing the plenum preform as taught by Morrison to provide a trailing edge of an airfoil with a high temperature capability (see Morrison, [0003]).
Mazzola and Morrison do not explicitly teach processing the plenum preform in an autoclave.
Carper teaches a CMC airfoil for a turbine engine (Title; Abstract) and further teaches it is known to process plies in an autoclave ([0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Mazzola and Morrison such that the plenum preform is processed in an autoclave to yield the predictable result of curing the plenum preform. See MPEP 2143(A) for the prima facie case of obviousness of combining prior art elements according to known methods to yield predictable results.
Regarding claim 27, Mazzola teaches limitations of claim 25 as discussed above but does not explicitly disclose forming the filler pack preform comprises laying up filler pack material to define the filler pack preform, compacting the filler pack preform, and processing the filler pack preform in an autoclave.
Morrison teaches laying up filler pack material to define the filler pack preform (40), compacting the filler pack preform (40), and processing the filler pack preform (Fig 3; [0013]-[0014]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Mazzola such that to form the filler pack preform the filler pack material is laid up, compacted, and processed as taught by Morrison to provide a trailing edge of an airfoil with a sufficient strength.
Mazzola and Morrison do not explicitly teach processing the plenum preform in an autoclave.
Carper teaches a CMC airfoil for a turbine engine (Title; Abstract) and further teaches it is known to process plies in an autoclave ([0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Mazzola and Morrison such that the filler pack preform is processed in an autoclave to yield the predictable result of curing the filler pack preform. See MPEP 2143(A) for the prima facie case of obviousness of combining prior art elements according to known methods to yield predictable results.
Regarding claim 28, Mazzola and Carper teach limitations of claim 27 as discussed above but do not explicitly teaches defining one or more voids in the filler pack preform prior to laying up the filler pack preform with the plenum preform and the plurality of airfoil plies.
Morrison teaches voids may be formed prior to laying up the filler pack preform and with the plenum preform and the plurality of airfoil plies ([0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Mazzola and Carper to define one or more voids in the filler pack preform prior to laying up the filler pack preform with the plenum preform and the plurality of airfoil plies as taught by Morrison to increase airflow efficiency in the trailing edge of the airfoil.
Regarding claim 30, Mazzola and Carper teach limitations of claim 28 as discussed above but do not explicitly disclose one or more fugitive material inserts are laid up with the filler pack material to define the one or more voids.
Morrison teaches fugitive material may be laid up with the filler pack material to define one or more voids ([0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Mazzola and Carper to use fugitive material to form the void to yield the predictable result of forming a cooling passage. See MPEP 2143(A) for the prima facie case of obviousness of combining prior art elements according to known methods to yield predictable results.
Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Steibel et al. (US 2009/0165924 A1) which is cited in the IDS submitted 02 December 2019.
Regarding claim 31, Morrison teaches a method for forming an airfoil for a gas turbine engine (Title; [0001]), the method comprising:
laying up a ceramic matrix composite material (34) to form an airfoil preform assembly ([0013]), the airfoil preform assembly including
opposite pressure and suction sides (31, 33) extending radially along a span, the pressure and suction sides defining an outer surface of the airfoil (Fig 3; [0013]),
opposite leading and trailing (42) edges extending radially along the span, the pressure and suction sides extending axially between the leading and trailing edges (examiner appreciates a leading edge is not depicted in the figures however it is presumed in the art that airfoils for gas turbine engines comprise leading edges) (Abstract, [0013]),
a plenum defined within the airfoil preform assembly (examiner is interpreting the plenum to be the void around reference numeral 34, 36 in Figure 3),
a plurality of airfoil plies (38) defining in part the pressure and suction sides (Fig 3; [0013]), and
a filler pack preform (44) defining a portion the trailing edge (42) (Fig 3; [0013]-[0014]); and
processing the airfoil preform assembly to produce the airfoil ([0013]-[0014]), 
wherein a cooling passage is defined within the airfoil ([0019]), the cooling passage defined from the plenum to the trailing edge of the airfoil, at least a portion of the cooling passage defined in the filler pack preform (44) (Fig 1, 3; [0019]).
Morrison does not explicitly teach the filler pack preform having a forward portion and an aft portion, the forward portion positioned against the plenum and inward of the airfoil plies such that the airfoil plies define the outer surface of the airfoil at the forward portion, the aft portion defining the outer surface of the airfoil at the trailing edge.
Steibel teaches a method of forming CMC components for gas turbine engines (Title; Abstract) and further teaches a filler pack preform (770) having a forward portion and an aft portion, the forward portion positioned against the plenum and inward of the airfoil plies such that the airfoil plies define the outer surface of the airfoil at the forward portion, the aft portion defining the outer surface of the airfoil at the trailing edge (Fig 7E; [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Morrison such that the filler pack preform is positioned against the plenum and inward of the airfoil plies such that the airfoil plies define the outer surface of the airfoil at the forward portion, the aft portion defining the outer surface of the airfoil at the trailing edge as taught by Steibel to allow for a thinner trailing edge to improve aerodynamic performance of the airfoil. 
Regarding claim 33, Morrison further teaches a plenum preform (36) defines the plenum, and wherein laying up the ceramic matrix composite material (34) to form the airfoil preform assembly comprises laying up the plenum preform (36) and the filler pack preform (44) with the plurality of airfoil plies (Fig 3; [0013]).
Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Steibel as applied to claim 31 above, and further in view of Brown et al. (US 5,243,759) hereinafter Brown.
Regarding claim 32, Morrison in view of Steibel teach the method of claim 31 as discussed above. Morrison teaches a cooling passage may extend from the plenum to the trailing edge ([0019]) but does not explicitly teach the structure of the cooling passage.
Brown teaches an airfoil for a gas turbine engine (Abstract) and further teaches the airfoil may comprises a trailing section with a cooling passage, wherein the cooling passage comprises a radially extending cavity (38) defined in the forward portion of the trailing edge, a crossover aperture (37) defined from a plenum (28) to the cavity (38) to facilitate the flow of the cooling fluid from the plenum (28) to the cavity (38), and an ejection aperture (34) defined in the trailing edge from the cavity (38) to the outer surface of the airfoil adjacent the trailing edge (20), and wherein the ejection aperture (34) is in fluid communication with the cavity (38) to direct the flow of cooling fluid from the plenum (28) to the outer surface of the airfoil (Fig 2; Col 3, Ln 21-33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Morrison and Steibel such that the filler pack preform comprises a cooling passage including a radially extending cavity defined in the forward portion of the filler pack preform, a crossover aperture defined from the plenum to the cavity, and an ejection aperture defined in the filler pack preform from the cavity to the outer surface of the airfoil as taught by Brown. The cooling passage structure of Brown helps with flow or pressure deficiencies in the trailing edge of the airfoil (see Brown, Col 1, Ln 46-62).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726       



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726